Citation Nr: 0948660	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-28 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of back 
injury to include degenerative joint disease of the lumbar 
spine.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part denied 
entitlement to service connection of residuals of back 
injury.

The Veteran provided testimony before the undersigned at the 
RO in May 2009.  A transcript of the hearing is of record.  

In June 2009 the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800, 
20.1304(c) (2009).


FINDING OF FACT

Current degenerative joint disease of the lumbar spine is the 
result of an in-service injury.  


CONCLUSION OF LAW

Degenerative joint disease was incurred as a result of active 
duty service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has had a long history of treatment for low back 
pain and multiple diagnoses have been assessed.  In a 
February 2004 private treatment record, lumbar spondylosis, 
lumbar radiculopathy, and spina bifida occulta of L5 were 
diagnosed.  

The Veteran received a VA examination in March 2007, where 
the examiner reviewed the entire claims file and noted the 
Veterans complaints of low back pain in service.   The 
examiner diagnosed degenerative joint disease of the 
lumbosacral spine, lumbosacral radiculopathy, multi-level 
disc disease of the lumbosacral spine, and chronic low back 
pain due to all three diagnosed disabilities.   Thus, the 
first requirement for service connection--a current 
disability--is satisfied.  

Service treatment notes reveal that the Veteran was treated 
on at least three different occasions in service with 
complaints of low back pain.  A July 1984 note indicated that 
the Veteran complained of a back injury sustained the day 
before.  He reported pain lateral to L1-2 on palpation and 
was diagnosed with muscle strain of the back.  Chronic, 
recurrent low back was also noted in a June 1990 military 
examination as well as in a March 1993 military retirement 
examination.  Therefore, the second requirement for service 
connection-an in-service injury-is established.  

The March 2007 examiner noted that the Veteran had documented 
that he had chronic low back pain throughout the military and 
post-service records.  The examiner stated that it was 
difficult to provide an opinion as to the relationship 
between the in-service low back pain and the Veteran's 
current degenerative joint disease.  However, "if one has to 
be speculative", she would speculate in favor of finding a 
link to service because the Veteran's degenerative condition 
was noted at a fairly early age of 53.

In a February 2005 notice of disagreement, the Veteran stated 
that his low back injury was documented in his service 
treatment records and that if his complaints were followed up 
on at that time, the damage to his back would have been 
obvious.  During the March 2007 VA examination, the Veteran 
reported that he had back pain on and off since discharge.  
The Veteran is competent to report a continuity of back pain 
beginning in service and continuing to the present.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  His reports are 
consistent with the service treatment records, a September 
1993 VA examination, and with a July 2003 private treatment 
record.  The VA examination report shows that the Veteran 
reported chronic aches and pains in the low back and the July 
2003 record shows that the Veteran reported a history of back 
pain for many years. 

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that a sufficient link between his current back 
disability and service has been established.  Therefore, 
service connection is warranted for residuals of back injury.  
38 U.S.C.A. § 5107(b) (2009).  


ORDER

Service connection for residuals of back injury to include 
degenerative joint disease of the lumbar spine is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


